Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Pub No. 2020/0044782 A1) in view of Nogami et al. (U.S. Pub No. 2018/0324770 A1).


Claim 1. Vaidya teaches a method, comprising: receiving a first downlink control information (DCI) associated with a downlink transmission at a user equipment (UE) from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE],

 	In an analogous art Nogami show the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that no timing or range of delay of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI [par 0231,  0326, Also, the default value(s) may be used in a case that the 3 bits field is not present in the DCI format (i.e., the ninth information indicates that the 3 bits information field is not present in the DCI format). Namely, the default value(s) may be used in a case that parameter(s) associated with transmission(s) on beam(s) is not configured and/or indicated. UL assignment and corresponding UL data transmission may be indicated by a field (referred to as Time domain resource assignment field) in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102]; when the second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission [par 0220, 0335,  As mentioned later, the gNB 660 may transmit the DCI used for indicating that which beam index is used for uplink transmission. Namely, DCI used for indicating one parameter q may be included in DCI format mentioned later (e.g., DCI format Y and/or DCI format Z). Also, the higher layer parameter may be included in the RRC message. Alternatively, each of the above two tables may apply to different DCI format (e.g., the table in FIG. 38 and the table in FIG. 39 may apply to the first DCI format and the second DCI format, respectively). The gNB 160 may also include PDCCH transmitting circuitry which is configured to transmit a PDCCH with a DCI format in a slot n. The DCI format may include an information field indicate one of at least two values, one value corresponding to a fixed value, the other value corresponding to the first value. The gNB 160 may set k to the indicated value. The gNB 160 may also include PDSCH transmitting circuitry which is configured to, upon the transmission of the PDCCH, transmit a PDSCH in a slot n+k]; transmitting from the UE to the BS the HARQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource later received for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI [par 0326, 0328, in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102. The UE 3402 detecting the PDCCH in slot n may receive the scheduled PDSCH in slot n+k.sub.1, and then in slot n+k.sub.1+k.sub.2 the UE 3402 may report HARQ -ACK corresponding to the PDSCH]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidiya and Nogami because this provides a procedure for efficient control of uplink transmission for the services to use the time/frequency/space resource efficiently.



3. Vaidya and Nogami creates the method of claim 1, further comprising: receiving a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, in some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


4. Vaidya and Nogami demonstrates the method of claim 1, further comprising: receiving a configuration that associates the field value with a value indicating that the HARQ- ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

5. Vaidya and Nogami illustrates the method of claim 1, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, in some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request (HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the
predetermined value indicating HARQ suppression being recovered from the predetermined field].

Vaidya, par 0054, HARQ processes are dedicated HARQ processes with a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance with an exemplary embodiment].


Claim 8. Vaidya teaches A method, comprising: transmitting a first downlink control information (DCI) associated with a downlink transmission to a user equipment (UE) from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE],
 	Vaidya fail to show the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI; transmitting a second DCI indicating the timing and resource for the HARQ-ACK feedback of the downlink transmission associated with a HARQ-ACK transmission opportunity (TxOP) after the 
 	In an analogous art Nogami show the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission not provided in the first DCI [par 0231,  0326, Also, the default value(s) may be used in a case that the 3 bits field is not present in the DCI format (i.e., the ninth information indicates that the 3 bits information field is not present in the DCI format). Namely, the default value(s) may be used in a case that parameter(s) associated with transmission(s) on beam(s) is not configured and/or indicated. UL assignment and corresponding UL data transmission may be indicated by a field (referred to as Time domain resource assignment field) in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102]; transmitting a second DCI indicating the timing and resource for the HARQ-ACK feedback of the downlink transmission associated with a HARQ-ACK transmission opportunity (TxOP) after the transmitting the first DCI associated with the downlink transmission[par 0220, 0335,  As mentioned later, the gNB 660 may transmit the DCI used for indicating that which beam index is used for uplink transmission. Namely, DCI used for indicating one parameter q may be included in DCI format mentioned later (e.g., DCI format Y and/or DCI format Z). Also, the higher layer parameter may be included in the RRC message. Alternatively, each of the above two tables may apply to different DCI format (e.g., the table in FIG. 38 and the table in FIG. 39 may apply to the first DCI format and the second DCI format, respectively). The gNB 160 may also include PDCCH transmitting circuitry which is configured to transmit a PDCCH with a DCI format in a slot n. The DCI format may include an information field indicate one of at least two values, one value corresponding to a fixed value, the other value corresponding to the first value. The gNB 160 may set k to the indicated value. The gNB 160 may also include PDSCH transmitting circuitry which is configured to, upon the transmission of the PDCCH, transmit a PDSCH in a slot n+k]; and receiving from the UE the HARQ feedback of the downlink transmission associated with the first DCI over the HARQ-ACK TxOP associated with the timing and resource for HARQ-ACK feedback of the downlink transmission that are provided in the second DCI [par 0326, 0328, in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102. The UE 3402 detecting the PDCCH in slot n may receive the scheduled PDSCH in slot n+k.sub.1, and then in slot n+k.sub.1+k.sub.2 the UE 3402 may report HARQ -ACK corresponding to the PDSCH]


Claim 10. Vaidya and Nogami defines the method of claim 8, further comprising: transmitting a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field]



 Claim 11. Vaidya and Nogami creates the method of claim 8, further comprising: transmitting a configuration that associates the field value with a value indicating that the HARQ- ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 12. Vaidya and Nogami illustrate the method of claim 8, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request (HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


Claim 14. Vaidya demonstrate a user equipment (UE), comprising circuitry configured to: receive a first downlink control information (DCI) associated with a downlink transmission from a base station (BS) in a wireless communication system [par 0022, A first communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE],
 	Vaidya fail to show the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI; and when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission, transmit to the BS the HAEQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI.
 	In an analogous art Nogami show the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI [par 0231,  0326, Also, the default value(s) may be used in a case that the 3 bits field is not present in the DCI format (i.e., the ninth information indicates that the 3 bits information field is not present in the DCI format). Namely, the default value(s) may be used in a case that parameter(s) associated with transmission(s) on beam(s) is not configured and/or indicated. UL assignment and corresponding UL data transmission may be indicated by a field (referred to as Time domain resource assignment field) in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102]; and when a second DCI is received at the UE from the BS after the receiving of the first DCI associated with the downlink transmission[par 0220, 0335,  As mentioned later, the gNB 660 may transmit the DCI used for indicating that which beam index is used for uplink transmission. Namely, DCI used for indicating one parameter q may be included in DCI format mentioned later (e.g., DCI format Y and/or DCI format Z). Also, the higher layer parameter may be included in the RRC message. Alternatively, each of the above two tables may apply to different DCI format (e.g., the table in FIG. 38 and the table in FIG. 39 may apply to the first DCI format and the second DCI format, respectively). The gNB 160 may also include PDCCH transmitting circuitry which is configured to transmit a PDCCH with a DCI format in a slot n. The DCI format may include an information field indicate one of at least two values, one value corresponding to a fixed value, the other value corresponding to the first value. The gNB 160 may set k to the indicated value. The gNB 160 may also include PDSCH transmitting circuitry which is configured to, upon the transmission of the PDCCH, transmit a PDSCH in a slot n+k]; transmit to the BS the HAEQ-ACK feedback of the downlink transmission associated with the first DCI over a HARQ-ACK transmission opportunity (TxOP) with the timing and resource for the HARQ-ACK feedback of the downlink transmission that are provided in the second DCI[par 0326, 0328, in the DCI from a set of values, and timing between DL data reception and corresponding acknowledgement may be indicated by a field (referred to as PDSCH-to-HARQ feedback timing indicator field) in the DCI from a set of values. The sets of values may be configured by higher layer signaling. Default timing(s) may be pre-defined at least for the case where the timing(s) is (are) unknown to the UE 102. The UE 3402 detecting the PDCCH in slot n may receive the scheduled PDSCH in slot n+k.sub.1, and then in slot n+k.sub.1+k.sub.2 the UE 3402 may report HARQ -ACK corresponding to the PDSCH]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidiya and Nogami because this provides a procedure for efficient control of uplink transmission for the services to use the time/frequency/space resource efficiently.


Claim 16. Vaidya and Nogami describe the UE of claim 14, wherein the circuitry is further configured to receive a configuration specifying that the field value indicates that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya par 0022, in some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field|


[Vaidya, par 0022, A first Communications device including a transmitter, e.g. a base station, identifies a packet flow for which end to end packet retransmission is supported. The first wireless communications device transmits an explicit indication in a downlink message to a second wireless communications device, e.g., a UE, to skip Hybrid Automatic Repeat Request (HARQ) feedback for data, corresponding to the first packet flow, said data being directed to the second wireless communications device. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].

Claim 18. Vaidya and Nogami disclose the UE of claim 14, wherein the field value is predefined to indicate that the HARQ-ACK feedback of the downlink transmission is postponed [Vaidya, par 0022, In some embodiments, said explicit indication to skip Hybrid Automatic Repeat Request (HARQ) feedback for data is a predetermined value in a predetermined field of a downlink control information (DCI) scheduling message. In some embodiments, the predetermined field is a PDSCH-to -HARQ feedback timing indicator field. HARQ suppression is applied for the first packet flow at a radio link layer and/or MAC layer, e.g., by the second communications device in response to the predetermined value indicating HARQ suppression being recovered from the predetermined field].


Claim 19. Vaidya and Nogami creates the UE of claim 14, wherein the circuitry is further configured to generate HARQ-ACK information for the HARQ-ACK feedback of the downlink transmission| Vaidya, par 0054, HARQ processes are dedicated HARQ processes with a corresponding ID intended for a flow for which suppression of ACK/NACK is required or desired and ACK/NACK feedback in response to data is not communicated or used, while other HARQ processes are normal HARQ processes in which ACK/NACK feedback in response to data is supported, in accordance with an exemplary embodiment].


4.  	Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Pub No. 2020/0044782 A1) in view of Nogami et al. (U.S. Pub No. 2018/0324770 A1) in further view of Jiang et al. (U.S. Pub No. 2013/0301582 A1).


7. Vaidya and Nogami conveys the method of claim 6, Vaidya and Nogami fail to show further comprising: storing the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If itis SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTl indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Nogami, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.

Claim 20. Vaidya and Nogami creates the UE of claim 19, Vaidya and Nogami fail to show wherein the circuitry is further configured to: store the HARQ-ACK information until the timing and resource for the HARQ-ACK feedback of the downlink transmission is received later.
par 0105, Then, the UE determines whether it is necessary to perform SPS resource activation/modification, or to perform SPS resource release according to the Resource block assignment field and
the Modulation and coding scheme field. A specific determining method is that it is SPS resource release if the Resource block assignment field and the Modulation and coding scheme field both are set to 1; otherwise, it is SPS resource activation/modification. If itis SPS resource activation/modification, corresponding uplink or downlink SPS resource, an effective moment and related HARQ information are stored as configured uplink grant or downlink allocation; and initializing (SPS resource activation) or reinitializing (SPS resource modification) the configured uplink grant or downlink allocation is started in a TTI indicated by the effective moment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vaidya, Nogami, and Jiang because this would provide a method for semi-persistent scheduling, user equipment and network device, to save PDCCH resource and improve system capacity.


Response to Arguments

Accordingly, Vaidya cannot describe “the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback 

The applicant’s argument is moot in view of newly rejected claims. Analogous art Nogami shows the first DCI including a physical downlink shared channel to hybrid automatic repeat request (PDSCH-to-HARQ) feedback timing indicator field having a field value indicating that a timing and resource of a HARQ-ACK feedback of the downlink transmission is not provided in the first DCI.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







					/SYED ALI/                                                      Primary Examiner, Art Unit 2468